535 U.S. 904
FEDERAL COMMUNICATIONS COMMISSIONv.NEXTWAVE PERSONAL COMMUNICATIONS INC. ET AL. andARCTIC SLOPE REGIONAL CORP. ET AL.v.NEXTWAVE PERSONAL COMMUNICATIONS INC. ET AL.
No. 01-653.
No. 01-657.
Supreme Court of the United States.
March 4, 2002.

1
C. A. D. C. Cir. Motion of Urban Comm-North Carolina, Inc., for leave to file a brief as amicus curiae in No. 01-653 granted. Certiorari granted, cases consolidated, and a total of one hour allotted for oral argument. Reported below: 254 F.3d 130.